Citation Nr: 1223661	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  03-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a tonsillectomy.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability.

3.  Entitlement to service connection for residuals of a tonsillectomy.

4.  Entitlement to service connection for a gastrointestinal disability.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that new and material evidence had not been received sufficient to reopen the previously denied claims of service connection for bilateral hearing loss, a gastrointestinal disability (which was characterized as a stomach condition), and for residuals of a tonsillectomy.  

The Board observes that, in March 1992, it denied the Veteran's claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability (which was characterized as a stomach disorder).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In February 2005, the Board reopened the Veteran's previously denied service connection claim for bilateral hearing loss and remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In October 2009, the Board denied the Veteran's claims.  The Veteran, through his attorney, and VA's Office of General Counsel, timely filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") in June 2010.  The Court granted the Joint Motion later in June 2010, vacating and remanding the Board's October 2009 decision.  The Board subsequently remanded the Veteran's appeal again in December 2010 to the RO/AMC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As is explained below in greater detail, new and material evidence has been submitted to reopen the previously denied service connection claim for a gastrointestinal disability.  Additional development is required before the underlying claim can be adjudicated on the merits.  The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In March 1992, the Board denied the Veteran's claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability (which was characterized as a stomach disorder) and the Veteran did not appeal.

2.  The evidence submitted since March 1992 relates to unestablished facts necessary to substantiate the claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability because it suggests that the Veteran currently experiences residuals of a tonsillectomy and a gastrointestinal disability which may be related to active service.

3.  The competent evidence shows that the Veteran's claimed residuals of a tonsillectomy are not related to active service.

4.  Resolving any reasonable doubt in the Veteran's favor, the competent evidence indicates that his current bilateral hearing loss is related to active service.


CONCLUSIONS OF LAW

1.  The March 1992 Board decision, which denied the Veteran's claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1100 (2011).

2.  Evidence submitted since the March 1992 Board decision in support of the claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Residuals of a tonsillectomy were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's application to reopen his previously denied service connection claim for a gastrointestinal disability, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen this claim.  Similarly, with respect to the Veteran's service connection claim for bilateral hearing loss, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's application to reopen his previously denied service connection claim for residuals of a tonsillectomy, the Board notes that, in letters issued in December 2002, January 2003, June and November 2005, January 2006, September 2007, and in January 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters issued in December 2002, January 2003, June 2005, November 2006, and in September 2007 also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for residuals of a tonsillectomy, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board recognizes that, in Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the Court held that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  The Board finds that Hickson is particularly relevant in this case because the RO declined to reopen the Veteran's claim of service connection for residuals of a tonsillectomy and did not address it on the merits.  The Court did not require in Hickson, however, that every claim reopened by the Board after the RO has denied reopening must be remanded to the RO in the first instance.  The Board also is aware of the decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), in which the Court held that, when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing and, if not, whether the claimant has been prejudiced thereby. 

The Veteran was provided with complete notice of VA's duties to notify and assist him with respect to a service connection claim in December 2002, January 2003, June and November 2005, January 2006, September 2007, and in January 2011.  He also has submitted argument and evidence in support of the underlying service connection claim for residuals of a tonsillectomy on the merits.  Because the Veteran has received a full and fair opportunity to participate in the adjudication of this claim, the Board finds that it may adjudicate the merits of the underlying service connection claim for residuals of a tonsillectomy without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As will be explained below in greater detail, although the evidence supports reopening the Veteran's claim of service connection for residuals of a tonsillectomy, this claim must be denied on the merits.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  Id., at 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in November 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2002 and January 2003 letters were issued to the appellant and his service representative prior to the May 2003 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he had a tonsillectomy while on active service at Thule Air Force Base hospital in Greenland in 1955 and his claimed residuals are related to this in-service surgery.  In May 2006, January 2009, and in May and July 2011, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service medical records were missing and likely destroyed in the July 1973 fire at NPRC.  In cases where the Veteran's service medical records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Both parties to the June 2010 Joint Motion argued successfully to the Court that, in its October 2009 decision, the Board had failed to discuss attempts by VA to obtain the Veteran's service treatment records from his assignment to Thule Air Force Base hospital in Greenland.  See Joint Motion dated June 18, 2010, at pp. 1-3.  Because the Board is bound by the Court's June 2010 Order granting the Joint Motion, it will discuss the attempts by VA to obtain these records.  

The RO sent several letters to Thule Air Force Base hospital in Greenland in November 2006 and in February and April 2007 requesting any records of the Veteran's in-service hospitalization at this facility in 1955.  There is no record of a response from this facility to any of the RO's repeated requests for these records.  

In response to a request for any records of the Veteran's in-service hospitalization at Thule Air Force Base hospital in Greenland, the NPRC notified VA in March 2009 that it had no such records.  The NPRC specifically informed the RO that a search of retired records from Thule Air Force Base did not include the requested records for the Veteran.  

The Veteran also was contacted by letter and by telephone from the RO in September 2011 and asked to submit any copies of his service treatment records that were in his possession.  The Veteran notified RO personnel who contacted him by telephone in September 2011 that he had no service treatment records.  Having exhausted its efforts to obtain these records, the RO formally determined in September 2011 that the Veteran's service treatment records likely had been lost in the July 1973 fire at the NPRC.  The RO also formally determined in September 2011 that there were no service treatment records available for the Veteran's duty in Greenland, including any records of his in-service hospitalization for a tonsillectomy at Thule Air Force Base hospital.  

Having reviewed the record in this case, the Board finds that the RO has attempted to obtain the Veteran's service treatment records, to include any records of an in-service hospitalization for a tonsillectomy at Thule Air Force Base, Greenland, in 1955 to the extent possible.  The Board concludes that it is reasonably certain that these records do not exist and further efforts to obtain those records would be futile.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, although new and material evidence has been received to reopen the Veteran's claim of service connection for residuals of a tonsillectomy, because there is no evidence that the Veteran experiences any current disability due to his claimed residuals which could be attributed to active service, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


New & Material Evidence Claims

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claims for residuals of a tonsillectomy and for a gastrointestinal disability.  He specifically contends that he has submitted evidence from his VA and private treating physicians which demonstrates that he experiences current residuals of a tonsillectomy and gastrointestinal disability that are related to active service, entitling him to reopen the previously denied claims.  

In March 1992, the Board denied, in pertinent part, the Veteran's claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability (which was characterized as a stomach disorder).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2011).  The Veteran did not appeal the March 1992 Board rating decision and it became final.  

The claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed a request to reopen his previously denied service connection claims in statements on a VA Form 21-4138 which was dated on December 4, 2002, and date-stamped as received by the RO on December 10, 2002.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen his claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability, the evidence before VA at the time of the prior final Board decision in March 1992 consisted of post-service treatment records.  The Board noted initially that the Veteran's service treatment records were not available for review.  The Board also noted that the Veteran's available post-service private treatment records showed no complaints of or treatment for a gastrointestinal disability which could be attributed to active service.  The Board finally noted that the Veteran had not submitted any evidence substantiating his assertion of an in-service tonsillectomy or any current disability related to residuals of such surgery.  Thus, the claims were denied.

The newly received evidence includes the Veteran's voluminous post-service VA and private treatment records and lay statements.  All of this evidence is to the effect that he currently experiences residuals of an in-service tonsillectomy and a gastrointestinal disability which are related to active service.  For example, on VA outpatient treatment in June 2000, no relevant complaints were noted.  The Veteran denied any further episodes of reflux or choking.  The assessment included probable gastroesophageal reflux disease (GERD).  

In October 2000, the Veteran stated that his "indigestion [was] under much better control."  He also denied any further choking.  The assessment included GERD.  The Veteran was advised to continue taking ranitidine.  Following subsequent VA outpatient treatment in April 2001, the assessment included stable GERD.

At a private esophagogastroduodenoscopy (EGD) in December 2002, the pre-procedure diagnoses included dysphagia.  The post-procedure diagnoses included grade 2 erosive esophagitis and antral hyperemia.

The Veteran was hospitalized in January 2003 for complaints of persistent nausea, vomiting, and "crampy" abdominal pain.  He developed diarrhea shortly after admission and his stool was positive for white cells.  "Other than the acute onset, the [Veteran] has been doing quite well."  Physical examination showed a soft abdomen without demonstrable organomegaly, masses, or tenderness.  The assessment included acute gastrointestinal illness with "questionable significance of stool positive for white cells."

On private outpatient treatment later in January 2003 with William R. Kincaid, M.D., the Veteran's complaints included severe GERD.  He was on Nexium twice daily.  The Veteran denied any nausea, vomiting, abdominal pain, or diarrhea.  Physical examination showed a soft, non-tender abdomen with normal bowel sounds, no hepatosplenomegaly, and no palpable abdominal masses.  The impressions included GERD.

In a June 2003 letter, Dr. Kincaid stated that the Veteran had requested "that a letter be sent to you stating that I treated him from 1976 to 1988 for his 'stomach and throat.'  This is certainly roughly accurate although I would have to pull up his records for the specific dates."

In a statement dated in June 2005, Dr. Kincaid checked a box indicating that the Veteran's sore throat was "at least as likely as not related to" residuals of a tonsillectomy performed during active service.  In a separate statement dated in June 2005, Dr. Kincaid checked a box indicating that the Veteran's "stomach disorder/acid reflux" was "at least as likely as not related to...stomach problems in service."

In a February 2006 statement, the Veteran's wife contended that the Veteran had experienced "stomach and throat problems" during active service.  She also contended that her husband had developed "a nervous stomach" during active service "that has continued to cause problems."  She contended further that, following an in-service tonsillectomy, the Veteran experienced complications and "constant mild to moderate sore throat, dry throat, and hacking cough."

On private outpatient treatment in June 2006, the Veteran's complaints included trouble swallowing, a sore throat, and a cough.  It was noted that the Veteran "is doing quite well."  Physical examination showed normal nasal mucosa, oral mucosa, tongue, and posterior pharynx, a soft, non-tender abdomen with normal bowel sounds, no hepatosplenomegaly, and no palpable abdominal masses.  The impressions included severe GERD.

In July 2007, it was noted that the Veteran was "back on Coumadin now after esophageal dilatation and apparently is to have an upper GI endoscopy."  The Veteran denied any nausea, vomiting, abdominal pain, or diarrhea.  Physical examination showed a soft, non-tender abdomen with normal bowel sounds, no hepatosplenomegaly, and no palpable abdominal masses.  The impressions included esophageal dsyphagia.

In December 2007, the Veteran's complaints included GERD "for which he takes Nexium."  The Veteran denied any nausea, vomiting, abdominal pain, or diarrhea.  Physical examination showed a soft, non-tender abdomen with normal bowel sounds, no hepatosplenomegaly, and no palpable abdominal masses.  The impressions included GERD.

In January 2008, the Veteran's complaints included GERD.  Physical examination showed a soft, non-tender abdomen with normal bowel sounds, no hepatosplenomegaly, and no palpable abdominal masses.  The impressions included GERD.

On VA outpatient treatment in June 2009, the Veteran's complaints included "some trouble with reflux."  A history of GERD and dysphagia for 6-7 years was noted.  He reported that food will get stuck in his throat "before it will go down."  He also reported choking "sometimes when drinking liquids."  Physical examination showed a soft, non-tender abdomen with no guarding, present bowel sounds in all 4 quadrants, no obvious distension, and no hepatosplenomegaly.  The assessment included GERD.  The Veteran was advised to increase his omeprazole to twice daily.



With respect to the Veteran's application to reopen his claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability, the Board notes that the evidence which was of record in March 1992 did not indicate that the Veteran experienced any residuals of a tonsillectomy or any gastrointestinal disability which could be attributed to active service.  The newly submitted medical evidence suggests the presence of residuals of a tonsillectomy (a sore throat) and a gastrointestinal disability (variously diagnosed as GERD, acute gastrointestinal illness, and esophageal dysphagia) which could be attributable to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 1992 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished facts necessary to substantiate the claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for residuals of a tonsillectomy and for a gastrointestinal disability are reopened.

Having reopened the Veteran's previously denied claim of service connection for residuals of a tonsillectomy, the Board will proceed to adjudicate it on the merits.

Service Connection for Residuals of a Tonsillectomy

The Veteran has contended that he experiences current residuals of a tonsillectomy which are attributed to active service.  He specifically contends that he had a tonsillectomy during service which was botched by the in-service surgeons and led him to experience residuals of a tonsillectomy since his service separation.  He also has contended that his current residuals of a tonsillectomy (which he characterizes as a sore throat) are related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for residuals of a tonsillectomy.  The Board notes initially that it is unfortunate that the Veteran's service treatment records were lost in the July 1973 fire at the NPRC and are not available for review.  Despite the Veteran's assertions to the contrary, there is no indication in the competent post-service evidence that he experiences any current residuals of a tonsillectomy which might be attributable to active service.  The evidence submitted by the Veteran in support of this claim shows only that he was treated for unspecified throat problems by Dr. Kincaid between 1976, approximately 21 years after his service separation, and 1988 (as Dr. Kincaid noted in a June 2003 letter as "roughly accurate" treatment dates for the Veteran).  A review of the Veteran's outpatient treatment records obtained from Dr. Kincaid does not include any records dated prior to January 2003, however.  These records also show that, although the Veteran complained of a sore throat in June 2006, no relevant physical examination findings or impressions were reported by Dr. Kincaid at that outpatient treatment visit.  Dr. Kincaid also stated that the Veteran was "doing quite well" in June 2006.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board acknowledges in this regard that, in June 2005, Dr. Kincaid checked a box on a form indicating that the Veteran's sore throat was "at least as likely as not related to" residuals of a tonsillectomy performed during active service.  The basis for Dr. Kincaid's June 2005 opinion is not clear from a review of this form which appears to have been filled out for him prior to his signing it.  Dr. Kincaid provided no clinical data or other rationale supporting his June 2005 opinion concerning the contended causal relationship between the Veteran's claimed residuals of a tonsillectomy and active service.  See Bloom, 12 Vet. App. at 187, and Black, 5 Vet. App. at 180.  There appears to be no factual predicate in the record on which Dr. Kincaid's June 2005 opinion is based, although the Board recognizes that Dr. Kincaid reported in June 2003 that it was "roughly accurate" to state that he had treated the Veteran for unspecified throat problems between 1976 and 1988.  See Miller, 11 Vet. App. at 348.  Dr. Kincaid did not provide any factual predicate in the record either in June 2003 or in his June 2005 opinion.  Thus, the Board finds that Dr. Kincaid's June 2005 opinion is less than probative on the issue of whether the Veteran's claimed residuals of tonsillectomy are related to active service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced residuals of a tonsillectomy at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although there is evidence that the Veteran was treated by Dr. Kincaid between 1976 and 1988 for unspecified throat problems and although he experienced a sore throat in June 2006, several decades after his service separation in July 1955, there is no competent evidence which demonstrates that the Veteran's post-service treatment for unspecified throat problems or his sore throat in June 2006 were residuals of an in-service tonsillectomy or otherwise are related to active service.  The Board finds it especially significant that Dr. Kincaid specifically found that the Veteran was "doing quite well" in June 2006 when he complained of a sore throat.  The Board also finds it especially significant that the Veteran did not report any relevant in-service history of a tonsillectomy or its residuals to Dr. Kincaid in June 2006.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his claimed residuals of a tonsillectomy to active service.  In summary, the Board finds that service connection for residuals of a tonsillectomy is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his residuals of a tonsillectomy have been continuous since service.  He asserts that he continued to experience residuals of a tonsillectomy (a sore throat and a cough) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous residuals of a tonsillectomy after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued residuals of a tonsillectomy since active service is inconsistent with the other lay and medical evidence of record.  The Board again acknowledges that it is unfortunate that the Veteran's service treatment records were lost in the July 1973 fire at the NPRC and are not available for review.  Even assuming for the sake of argument only that the Veteran's lay statements regarding an in-service tonsillectomy are credible, the post-service medical evidence does not reflect complaints or treatment related to residuals of a tonsillectomy for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1955) and initial reported symptoms related to residuals of a tonsillectomy until approximately 1976, or 21 years later, when he first sought treatment for unspecified throat problems from Dr. Kincaid (according to Dr. Kincaid's June 2003 letter).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board finds it especially significant that, in his June 2003 letter, Dr. Kincaid only confirmed that it was "roughly accurate" to state that he had treated the Veteran for unspecified throat problems between 1976 and 1988.  Dr. Kincaid did not provide any opinion in June 2003 which related the Veteran's post-service throat problems treated between 1976 and 1988 to any residuals of a tonsillectomy.  Nor did Dr. Kincaid indicate in his June 2003 letter or anywhere else in the Veteran's post-service treatment records that he had treated the Veteran or diagnosed him as having residuals of a tonsillectomy at any time between 1976 and 1988.

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including bilateral hearing loss, a gastrointestinal disability, and an anxiety disorder.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to residuals of a tonsillectomy.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Service Connection for Bilateral Hearing Loss

The Veteran also contends that he incurred bilateral hearing loss during active service.  He specifically contends that he incurred bilateral hearing loss as a result of a depressurization injury when a plane he was flying in descended from 14,000 to 10,000 feet while on approach to Thule Air Force Base in Greenland.  He also specifically contends that his current bilateral hearing loss is related to active service.

In addition to the laws and regulations outlined above, the Board notes that certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to active service.  The Board again notes initially that the Veteran's service treatment records likely were lost in the July 1973 fire at the NPRC and are not available for review.  The post-service evidence shows that, following his service separation in July 1955, the Veteran had annual certification testing, including pure tone threshold audiometry testing, as an air traffic controller between approximately July 1966 and August 1987.  A review of these post-service test results shows that the Veteran did not experience impaired hearing for VA compensation purposes until approximately August 1985.  See 38 C.F.R. § 3.385 (2011).  In August 1985, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
X
60
LEFT
15
25
25
X
60

In August 1986, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
X
55
LEFT
20
20
30
X
50

Finally, in August 1987, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
X
30
LEFT
35
30
35
X
35

The Veteran's post-service VA treatment records show that, on VA outpatient treatment in July 2000, the Veteran complained of difficulty hearing in background noise with his privately purchased hearing aids.  Otoscopy was unremarkable.  Pure tone threshold testing revealed mild to moderately severe sensorineural hearing loss.  Typanometry indicated normal middle ear function.  The impression was bilateral mild to moderately severe sensorineural hearing loss.

In an October 2002 letter, a VA physician's assistant stated that the Veteran reported that, while descending in a plane towards Thule Air Force Base, Greenland, during active service, "he was injured from that descent."  The Veteran stated that he had a cold at the time of this airplane descent.  This VA physician opined that the Veteran "probably sustained a middle ear pressure injury secondary to Eustachian tube dysfunction from his cold."  This clinician also stated that he was "a flight surgeon in the Army Reserve and this is a very common mechanism of injury."

On VA outpatient treatment in August 2003, the Veteran reported that, while a plane he was riding in was descending in to Thule Air Force Base, Greenland, in 1955, he experienced a sharp pain and pop in both ears "which is classic for barotraumas" history.  The Veteran had visible bilateral scar tissue in his tympanic membranes and chronic worsening tinnitus.  After reviewing the Veteran's reported history and notes from VA audiology outpatient treatment records, the Veteran asked the VA physician's assistant if his bilateral hearing loss "could have been triggered from his Greenland incident."  This VA clinician stated that he was a flight surgeon in the Army Reserves and it was his opinion that the Veteran's reported in-service incident "certainly could have triggered a barotrauma incident at altitude with a sinus infection.  If [the Veteran] was not able to valsalva or reverse valsalva to clear his middle ear this can cause barotraumas to the middle ear organ."  This VA clinician also stated that the Veteran dated his bilateral hearing loss to this in-service incident.

In an addendum to the August 2003 VA outpatient treatment report, a VA research audiologist stated, "Upon reviewing this Veteran's history that I took on 7/17/2000 and the documentation of noise exposure to loud noises (loud tones through headset as part of his job as an air traffic controller and gun fire from firing range), it is my opinion that it is as likely as not that his hearing loss is a result of his time served in the Air Force."  This VA audiologist stated that the Veteran had bilateral mild to moderately severe sensorineural hearing loss.

As noted above, the Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson, 2 Vet. App. at 614.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore, 8 Vet. App. at 409.  As also noted above, the Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom, 12 Vet. App. at 187.  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black, 5 Vet. App. at 180.  To the extent that the VA research audiologist opined in August 2003 that the Veteran's bilateral hearing loss was related to active service, this opinion appears to be based entirely on the Veteran's reported history taken approximately 3 years earlier in July 2000.  It is not clear from a review of the August 2003 opinion whether it was based on clinical data or other rationale.  Nor is it clear from a review of this outpatient treatment record why it took nearly 3 years for this clinician to opine as to the contended causal relationship between the Veteran's bilateral hearing loss and active service.  Thus, the Board finds that the August 2003 opinion is less than probative on the issue of whether the Veteran's current bilateral hearing loss is related to active service.  

On VA ear disease examination in October 2003, the Veteran reported that "his ear problems seem to have begun in 1955 at which time he had [a] decompression injury to the ears when flying high and coming down in [a] non-pressurized aircraft.  After that time, he said he felt that he was down in a barrel for about six weeks but then his hearing came back."  The VA examiner noted that the Veteran's service treatment records had been lost in the fire at NPRC in 1973 and were not available for review.  Physical examination showed normal auricles, ear canals, and ear drums without evidence of middle ear or mastoid disease or cholesteatoma, no scar tissue on the tympanic membranes, no ear discharge, and no active ear disease.  Audiometric testing showed mild to moderate sloping bilateral sensorineural hearing loss.  The VA examiner stated that there was "no indication that there was significant hearing loss at the time of [the Veteran's] discharge from" active service.  This examiner also stated that the Veteran's reported in-service trauma in 1955 "would not have caused the sensorineural hearing loss he now has.  He did not have significant noise exposure while on" active service.  The impressions included bilateral sensorineural hearing loss which was not at least as likely as not a result of active service.

On VA audiology examination in October 2003, the Veteran's complaints included bilateral hearing loss.  The Veteran reported that his bilateral hearing loss had begun in 1955.  He denied any history of ear infections, ear surgery, or otorrhea.  He stated that the majority of his active service was spent as an air traffic controller "with no hearing protection used."  He also worked as an air traffic controller following his service separation with hearing protection.  Pure tone audiometry test results showed a mild to severe sensorineural hearing loss bilaterally.  Speech recognition scores were poor bilaterally.  Tympanograms were within normal limits bilaterally "suggesting normal middle ear function."  The VA examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was the result of active service.  "Although I do not have any pre-enlistment or separation audiograms to support this, based on the [Veteran's] history, and the noise exposure that he was routinely exposed to, most likely would not result in permanent hearing loss."  The diagnoses included mild to severe sensorineural hearing loss bilaterally.

In a February 2006 statement, the Veteran's wife contended that, while flying back to Thule Air Force Base, Greenland, in a non-pressurized aircraft in 1955 during active service when he had a bad cold, the aircraft descended from 14,000 feet although the pressure in the Veteran's ears remained at 14,000 feet.  During this descent, the Veteran experienced a loss of vision "with the sensation of needles sticking his entire body.  After a period of time he experienced a sound of rags tearing in his ears.  With the rag tearing in his ears, he began to recover his vision and the needle sensation subsided.  For approximately six weeks after this incident, his hearing was impaired like the sounds were in a barrel."  The Veteran continued to experience trouble hearing after his service separation in July 1955.  

In a January 2007 statement, a VA physician's assistant stated that the Veteran reported travelling to Thule Air Force Base in 1955 "and he notes he had a severe sinus infection" at that time.  He was flying in an unpressurized aircraft and the descent to Thule Air Force Base from 14,000 feet "triggered 'blindness and needles sticking in him all over.'"  The Veteran also reported "it felt like rag[s] tearing in his ears."  He reported further that, "for a long time after this, it felt like people were speaking to him inside a barrel."  His vision returned only just before the plane landed "and the sensation of rags tearing finished."  This VA clinician opined that the Veteran's description of what happened to him during the plane's descent in 1955 "fits the physiologic picture of a rapid decel[eration] from altitude and a possible overpressure injury triggered in part from his sinus infection and the loss of ability to valsalva and clear his ears on landing."  This VA clinician also stated that he had served as a U.S. Army Flight Surgeon for more than 20 years "with specific training in recognition of overpressure injuries, altitude medicine, and aviation medicine.  What [the Veteran] describes is a textbook description of an overpressure injury.  I suspect that his hearing degradation since his service time is related to his acute incident from overpressure exposure."

The Board finds that there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.102.  The Veteran has asserted consistently in lay statements submitted to the RO and when seen by multiple post-service VA treating physicians that his bilateral hearing loss was incurred as a result of an injury experienced during an airplane descent in to Thule Air Force Base, Greenland, in 1955.  The Board has found the August 2003 opinion from a VA research audiologist to be less than probative on the issue of whether the Veteran's current bilateral hearing loss is related to active service.  A VA physician's assistant provided positive nexus opinions in August 2003 and in January 2007 concerning the contended causal relationship between the Veteran's bilateral hearing loss and active service.  By contrast, the VA examiners who saw the Veteran in October 2003 for VA ear disease and audiology examinations provided negative nexus opinions concerning this contended causal relationship.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has been received, the previously denied claim of service connection for residuals of a tonsillectomy is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for residuals of a tonsillectomy is denied.

As new and material evidence has been received, the previously denied claim of service connection for a gastrointestinal disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for a gastrointestinal disability can be adjudicated.

Because the Veteran's reopened claim of service connection for a gastrointestinal disability is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran on this claim.

The Veteran contends that he incurred a gastrointestinal disability during active service.  Unfortunately, as noted above, the Veteran's service treatment records likely were lost in the July 1973 fire at the NPRC and are not available for review.  The post-service evidence shows that the Veteran has been treated for a variety of gastrointestinal problems since his service separation.  To date, the Veteran has not been provided with appropriate VA examination to determine the nature and etiology of his gastrointestinal disability.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his gastrointestinal disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice on his reopened claim of service connection for a gastrointestinal disability.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a gastrointestinal disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his gastrointestinal disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any gastrointestinal disability currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a gastrointestinal disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran's service treatment records were lost in a July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC), cannot be reconstructed, and are not available for review.

4.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


